                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TY A. HANSON,

                               Plaintiff,
        v.
                                                                            ORDER
 KEVIN OTROWSKI, JOHN DOE MARATHON
 COUNTY JAIL STAFF, JOHN DOE LINCOLN
                                                                         17-cv-756-jdp
 COUNTY JAIL STAFF, JOHN DOE ROTHSCHILD
 POLICE DEPARTMENT OFFICERS, SCOTT PARKS,
 and JEFF JAEGER,

                               Defendants.


       Plaintiff Ty A. Hanson, appearing pro se, is an inmate at Chippewa Valley Correctional

Treatment Facility. He alleges that defendant Kevin Ostrowski and “John Doe” defendants

from the Rothschild Police Department, Marathon County Jail, and Lincoln County Jail failed

to properly treat his injuries when he was taken into custody following a car accident.

       The court initially gave Hanson until December 17, 2018 to submit an amended

complaint identifying the various Doe defendants. That deadline was later extended to

December 31. Now Hanson has filed a motion to amend his complaint by naming some of the

Doe defendants. Dkt. 38.

       Hanson brought Fourth Amendment claims against Kevin Otroski and two unnamed

Rothschild police officers for failing to arrange for medical treatment after arriving at the scene

of Hanson’s accident. Hanson now says that he wishes to add Rothschild officer Jeff Zwicky as

a defendant. He identifies the Doe officers as James Toth and Matthew Scheffler, and he states

that they were actually from the Marathon County Sheriff’s Department.
       Hanson brought medical care claims against various unidentified staff members at the

Marathon or Lincoln county jails for refusing to arrange for appropriate medical care for his

injuries. He now identifies some defendants from each jail. He names Tom R. Pospyhalla and

Matthew Mielke from Marathon County, and Jail Administrator Dave Manninan and nurses

Marla Reimann, Tina Hose, and Pam Stephanhgen from Lincoln County.

       I will accept all of these changes to the caption and have the United States Marshal

serve these new defendants. But Hanson says that there are additional defendants whom he

has not yet been able to fully identify because he has not yet received responses to all of his

discovery requests. It is unclear exactly what he means by this: he has not filed a motion to

compel discovery, so I cannot tell what requests he has made that have not been answered. But

he lists several individuals for whom he has apparently received fragmented information such

as first names, badge numbers or job titles. See Dkt. 38, at 2.

       Hanson asks for more time to name these Does, and I will grant his request given the

extra time currently available in the schedule. Hanson should be able to identify these officials

with further interrogatories asking defendants to provide full names for the personnel that has

already been partially identified.




                                                2
                                   ORDER

IT IS ORDERED that:

   1. Plaintiff Ty A. Hanson’s motion to amend his complaint, Dkt. 38, is
      GRANTED.

   2. Rothschild police officer Jeff Zwicky, Marathon County deputies James Toth
      and Matthew Scheffler, Marathon County Jail employees Tom R. Pospyhalla
      and Matthew Mielke, and Lincoln County Jail employees Dave Manninan,
      Marla Reimann, Tina Hose, and Pam Stephanhgen are added to the caption as
      defendants.

   3. The clerk of court is directed to send copies of plaintiff’s original complaint,
      Dkt. 1, his supplement to the complaint, Dkt. 4, the court’s order screening his
      complaint, Dkt. 15, his motion naming Doe defendants, Dkt. 38, and this order
      to the United States Marshal for service on the newly named defendants.

   4. Plaintiff’s motion to extend his deadline to file an amended complaint, Dkt. 38,
      is GRANTED. Plaintiff may have until February 15, 2019, to fully amend his
      complaint. The deadline for defendants filing a motion for summary judgment
      based on plaintiff’s failure to exhaust his administrative remedies is extended to
      April 15, 2019.

Entered January 18, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
